DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on February 10, 2021 is acknowledged.  Claims 1, 4-5, and 7 are amended and Claims 13-18 are canceled.  Thus, Claims 1, 4-9, and 11-12 are pending and are further examined on the merits in the U.S. National stage application. 

Claim Objections
The claims are objected to because of the following informality:  
		Applicants’ amendments to the claims in the reply filed on February 20, 2021 are seen having a lighter color shade than the surrounding unamended portions of the claim because the text amendments were made in a font color different than black font.  The Examiner encourages that Applicants’ future correspondence with the Office including any amendments be submitted entirely in black font to avoid the fuzzy and potentially unreadable responses that will enhance the clarity of Applicants’ communication with the Office.   
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Regard to Claim 1 and claims dependent thereon
	Claim 1 is directed to a scroll compressor that includes a main bearing housing, a back pressure chamber, a first seal, and a second seal.  The first seal and the second seal combine to isolate the back pressure chamber from a suction chamber of the compression chambers/from a space in the hub of the orbiting scroll member.  Each of these elements is recited in Claim 1 in a style of:
			element A is adapted to (i.e., being able to perform) perform a first function, 
			element B is adapted to (i.e., being able to perform) perform a second function, 
			element C is adapted to (i.e., being able to perform) perform a third function…, 

	This kind of recitation style is applied to the: 
			[main bearing housing] to support the compression mechanism (1X, line 10),
			[back pressure chamber] to communicate with at least one of the compression chambers via a compression passage (2X, lines 13 and 14),
			[back pressure chamber] to apply a back pressure to the orbiting scroll member to bias the orbiting scroll member toward the engagement position (1X, lines 14-16),
			[first seal] to isolate that back pressure chamber from a suction chamber of the compression chambers (1X, lines 20 and 21), and 
			[second seal] to isolate the back pressure chamber from a space in the hub of the orbiting scroll member (1X, lines 31 and 32) 
all recited collectively in the same claim in combination make the claim indefinite in that it is not understood how these individual elements of Applicants’ scroll compressor that are only able to perform their recited function can actually operatively attain/realize the recited functions so that Applicants’ scroll compressor operates as intended.  Since each of these elements is only able to perform the recited function (i.e. interpreted by the Examiner as such because of the “adapted to” language) this leaves open the possibility that one or more of these recited functions associated with these elements may not actually be operationally performed so that at least the back pressure chamber, first seal, and second seal do not function as recited/intended (if the back pressure without also reciting the associated “adapted to” language.  

Claim Rejections - 35 USC § 102/103 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 4, and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US2013/0209305 (Takai; published on August 15, 2013) (TAKAI) or, in the alternative, under 35 U.S.C. 103 as obvious over US2005/0135956 (Kimura et al.; published on published on June 23, 2005) (KIMURA).
			A scroll compressor (100, 200, title, Abstract, Figs. 1-7), comprising: 
				a compression mechanism (3, ¶ 0023, line 2) comprising a non-orbiting scroll member (1, fixed scroll, ¶ 0023, line 3) and an orbiting scroll member (moveable scroll 2, ¶ 0023, line 3), the orbiting scroll member being axially displaceable between an engagement position (¶ 0025, lines 13-22) and a disengagement position, the orbiting scroll member (2) and the non-orbiting scroll member (1) being axially engaged to form a series of compression chambers (fluid pockets 4, ¶ 0023, line 4) for compressing fluid (refrigerant, ¶ 0023, line 5) in the engagement position, and the orbiting scroll member (2) and the non-orbiting scroll member being axially disengaged in the disengagement position (1, such as when the scroll compressor is not operating 
				a main bearing housing (main bearing member 18, ¶ 0024, line 10) adapted to support the compression mechanism (3, Figs. 1 and 2); 
				a back pressure chamber (28, ¶ 0025, line 1) formed between the orbiting scroll member (2) and the main bearing housing (18), the back pressure chamber (28) being adapted to communicate with at least one of the compression chambers (4s) via a communication passage (pressure inlet hole 32, ¶ 0025, especially line 15, lines 13-28) and being adapted to apply a back pressure to the orbiting scroll member (2) to bias the orbiting scroll member (2) toward the engagement position (¶ 0025, lines 13-22, Figs. 1 and 2); 
				a first seal (outer tip seal A, Examiner’s ANNOTATED Fig. 1 of TAKAI) provided between the back pressure chamber (28) and a suction zone of the compression mechanism (where the 4s are located), the first seal being adapted to isolate the back pressure chamber (28) from a suction chamber of the compression chambers (¶ 0027, lines 20-26, Figs. 1 and 2, a person of ordinary skill in the art (PHOSITA) in the scroll compressor art would easily recognize that the small black colored rectangles located at the ends of the wraps of the fixed scroll 2 and the movable scroll 3 are tip seals and tip seals are generally understood by the PHOSITA to provide sealing protection against leakage between adjacent compression chambers and/or leakage of fluid into or out from the suction zone of the compression mechanism 3, KIMURA as described below further confirms this understanding) the first seal (Outer Tip Seal A, Examiner’s ANNOTATED Fig. 1 of TAKAI) being arranged in a first 
				a second seal (includes annular seal 30, ¶ 0025, line 7) arranged in a second circumferential groove (29), the second circumferential groove being located in an axial end face of a hub (bottom plate part 2a, ¶ 0027, lines 27 and 28) of the orbiting scroll member (2), the second seal abutting the main bearing housing (18), and the second seal (30) being adapted to isolate the back pressure chamber (28) from a space in the hub of the orbiting scroll member (2, ¶ 0027, lines 22-26).

If it is found that TAKAI fails to specifically disclose a first sealing means as described above in the rejection of Claim 1, this is obvious based on KIMURA.  
	KIMURA teaches a scroll compressor that includes a back pressure arrangement (56, Abstract, Fig. 1) that has tip seals (i.e., the first sealing means) in the similar general locations as TAKAI’s black colored tip seals as described above (the same kind of small black rectangles located at the distal end surfaces of the fixed scroll wall 34 and orbiting scroll wall 41, Fig. 1, the tip seals of the fixed scroll being labeled with a reference numeral 35 and the tip seals of the orbiting scroll are labeled with a reference numeral of 44).  The radially outer peripheral tip seal of the fixed scroll member 31 is labeled as “Outer Tip Seal B” having the same cross hath pattern as the tip seal labeled 
	It would be obvious to the PHOSITA before the effective filing date of the invention utilize a tip seal (i.e., a first sealing means) provided between the orbiting scroll member and the non-orbiting scroll member as is explicitly taught by KIMURA and incorporate such a seal into TAKAI’s scroll compressor for at least the benefit of sealing off the compression chambers from other spaces/pressure areas within the scroll compressor to ensure on efficient compression of fluid during operation of the scroll compressor that leads to increase efficiency of operation of the scroll compressor as expressly described by KIMURA (¶s 0007 and 0008).     

    PNG
    media_image1.png
    569
    615
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 1 of TAKAI


    PNG
    media_image2.png
    640
    637
    media_image2.png
    Greyscale

Examiner’s ANNOTATED Fig. 2 of KIMURA

	In reference to Claim 4, TAKAI and/or TAKAI and KUMURA further teaches that the first seal includes a first sealing member arranged in the first circumferential groove (a tip seal is generally understood by the PHOSITA to be a kind of sealing member formed of a different material from that of the fixed or orbiting scroll itself (KIMURA denotes a different cross hatch pattern to 35 different from the surrounding structures, Examiner’s ANNOTATED Fig. 2 of KIMURA), and the outer boundary of the fixed scroll warp of TAKAI is circular, and as such, the first circumferential groove is also interpreted to be circular so as to have a circumference, see Fig. 5 of TAKAI). 


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAI and/or TAKAI and KUMURA, in further view of US4415317 (Butterworth; issued on November 13, 1983) (BUTTERWORTH).  
	In reference to Claim 5, TAKAI and/or TAKAI and KUMURA do not explicitly teach that a first elastic element located between the first sealing member and the first circumferential groove and the first elastic element applies a biasing force to the first seal.  BUTTERWORTH teaches a wrap element and tip seal for use in a scroll fluid apparatus (title, Abstract, Figs. 1-3) that includes a first elastic element (such as coil spring 9, col. 6, line 37, Fig. 3a) located between the first seal member (strip of material 6, col. 5, line 34) and the first circumferential groove and the first elastic element applies a biasing force to the first seal member (col. 6, lines 32-49).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the first seal that further includes a first elastic element located between the first sealing member and the first circumferential groove and the first elastic element applies a biasing force to the first seal as taught by BUTTERWORTH and incorporate such a sealing arrangement to replace the first seal of TAKAI’s scroll compressor or the modified scroll compressor TAKAI and KUMURA for the benefit of providing a desired sealing force while also affording a certain amount of axial compliance within the fluid apparatus as expressly described by BUTTERWORTH (Abstract, last three (3) lines).
 	In reference to Claim 6, TAKAI further teaches that TAKAI and/or TAKAI and KUMURA do not explicitly teach that a radial dimension of the first sealing member is smaller than a radial dimension of the first circumferential groove.  BUTTERWORTH 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the first sealing means that includes a radial dimension of the first sealing member is smaller than a radial dimension of the first circumferential groove as is taught by BUTTERWORTH and incorporate such a sealing arrangement to replace the first sealing means of the modified scroll compressor of TAKAI and/or TAKAI and KUMURA for the benefits of fitting the first sealing member in to the groove that also provides a desired sealing force while also affording a certain amount of axial compliance within the fluid apparatus as expressly described by BUTTERWORTH (Abstract, last three (3) lines).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAI and/or TAKAI and KUMURA, in further view of US2004/0042911 (Hong et al.; published on March 4, 2004) (HONG).  
	In reference to Claim 7, TAKAI and/or TAKAI and KUMURA do not teach that the first seal comprises a first passage, and the first passage introduces a pressure higher than a suction pressure of the compression mechanism into the first circumferential groove to apply a biasing force to a bottom surface of the first sealing member.  HONG teaches a scroll compressor (title, Abstract, ¶ 0039, lines 1-4, Figs. 4-10) the first sealing means further comprises a first passage (22, Fig. 6), and the first passage 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a passage to introduce a pressure higher than a suction pressure of the compression as taught by HONG and further incorporate such a feature in to TAKAI’s scroll compressor and/or the modified scroll compressor of TAKAI and KUMURA for the benefit of improving the sealability of the compression space as expressly described by HONG (¶ 0020).  
	In reference to Claim 8, TAKAI and/or TAKAI and KUMURA do not teach a first passage as similarly described above for Claim 7.  HONG teaches a scroll compressor (title, Abstract, ¶ 0039, lines 1-4, Figs. 4-10) wherein the scroll compressor is a high side compressor and the first passage introduces the pressure in the back pressure zone into the first circumferential groove (¶ 0056).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a passage to introduce pressure in the back pressure zone into the first circumferential groove as is taught by HONG and further incorporate such a feature in to TAKAI’s scroll compressor and/or the modified scroll compressor of TAKAI and KUMURA for the benefit of improving the sealability of the compression space as expressly described by HONG (¶ 0020).  
	In reference to Claim 9, TAKAI and/or TAKAI and KUMURA do not teach a first passage as similarly described above for Claim 7.  HONG, however, teaches a scroll compressor (title, Abstract, ¶ 0039, lines 1-4, Figs. 4-10) where the first passage of the 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize and use the first passage to introduce the pressure in the back pressure into the first circumferential groove as taught by HONG and implement such a feature in a low side compressor arrangement for at least for the benefit having an alternative scroll compressor arrangement that can be used in a different application of need for the scroll compressor where the low side scroll compressor is still effective to displace fluids.   





Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over TAKAI and/or TAKAI and KIMURA in view of US6139295 (Utter et al.; issued on October 31, 2000) (UTTER).
	In reference to Claim 11, TAKAI and/or TAKAI and KUMURA further teach that the second seal includes a second sealing member (30) arranged in the second circumferential groove, however, TAKAI and/or TAKAI and KIMURA do not teach a second elastic element in the circumferential groove to apply a biasing force to the second sealing member (Fig. 17).  UTTER teaches a scroll compressor (title, Abstract, Figs. 1-92) that includes seals (Fig. 17) within the scroll compressor that include a second sealing member (516) and a second elastic element (520) in the circumferential groove (504) to apply a biasing force to the second sealing member (discharge oil pressure is applied against and 520 and 520 further applies a biasing force against 518 that expands is axially and radially outward in groove 504, col. 16, lines 21-26).   
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a second sealing member and an second elastic element disposed in the circumferential groove to apply a biasing force to the second sealing member as taught by UTTER and in corporate this kind of sealing arrangement to replace the seal of TAKAI and/or TAKAI and KIMURA for the benefit of providing an alternate seal arrangement that is effective to seal within the scroll compressor environment as explicitly described by TAKAI (col. 16, lines 9-26).    

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over TAKAI and/or TAKAI and KIMURA in view of US2006/0228244 (Goodwin et al.; published on October 12, 2006) (GOODWIN).
In reference to Claim 12, TAKAI and/or TAKAI and KIMURA does not teach a twin scroll. GOODWIN teaches a scroll compressor (title, Abstract, Figs. 1-14) where the scroll vanes of the orbiting scroll member and the non-orbiting scroll member are in the form of a twin scroll (¶s 0042 and 0043, Fig. 9).
It would be obvious to the PHOSITA before the effective filing date of the invention to have a twin scroll arrangement as taught by GOODWIN and use the twin scroll arrangement to replace the single scroll arrangement of the scroll compressor of TAKAI or TAKAI and KAMURA for the benefit of having an alternate fixed scroll/orbiting scroll arrangement of the scroll compressor for at least the benefits of pumping additional volume of fluid through the scroll compressor because of there being multiple flow paths pumped at different pump pressures as expressly described by GOODWIN (¶ 0042) which can be useful dependent on the requirement(s) of need for different applications of use for the scroll compressor.
Response to Arguments 
Applicants’ assert that:
		(i) no amendments in Applicants’ reply change the scope of the claims (p. 7, second full paragraph of Applicants’ reply filed on February 10, 2021), 
		(ii) UTTER (US6139295) does not disclose all the features recited in amended Claim 1 under 35 U.S.C. 102, and 

	In response to (i) above, the Examiner respectfully disagrees with Applicants’ assertion.  Applicant has amended Claim 1, lines 12-14 as follows:  “the back pressure chamber [[being adapted to communicate with at least one of the compression chambers via a communication passage” which is a change in scope because the back pressure chamber being in communication with at least one of the compression chambers has a different meaning from the back pressure chamber being adapted (i.e., only able to perform) with one of the communication chambers.  Thus, if the Examiner does rely on a new ground of rejection/new reference a Final Office Action can be issued to Applicants.   
	In response to (ii), the Examiner has found persuasive Applicants assertion that UTTER does not teach that "the first seal being arranged in a first circumferential groove, the first circumferential groove being located in one of the orbiting scroll member and the non-orbiting scroll member, and the first seal abutting the other of the orbiting scroll member and the non-orbiting scroll member.  These were the former limitations of dependent Claim 2 that have been amended/incorporated in to Claim 1 and these limitations of former dependent Claim 2 were not formerly rejected based on UTTER in the Non-Final Rejection having notification date of November 10, 2020.  For these reasons as described above the Examiner has withdrawn the previous 35 U.S.C. 102 rejection based on UTTER.   
second seal (see Non-Final Rejection having notification date of November 10, 2020) not the first seal, thus, rendering Applicants’ assertion moot.  Additionally, Applicants assert that TAKAI fails to teach the second seal limitations of amended Claim 1 (p. 9, first full paragraph of Applicants’ reply) by describing that TAKAI does not teach a hub of the orbiting scroll member.  Applicants further assert that the structure of reference numeral 22 is a hub of the orbiting scroll member (Claim 1, third full paragraph).  The Examiner respectfully disagrees.  TAKAI describes reference numeral 22 as eccentric bushing 22 (¶ 0024, line 13) and that the eccentric bushing is a separate structure from the moveable scroll 2 (¶ 0024, lines 13-15 and 18-19).  Eccentric bushing 22 is a different and separate structure from moveable scroll 2, and as such, cannot be a hub of the moveable scroll rendering Applicants’ assertion moot.  
	Thus, while Applicants have amended the claims and relative to the discussion of Applicants assertion above, the Examiner still interprets TAKAI and/or TAKAI and KIMURA to read on amended Claim 1 such the prima facie case of obviousness remains for Claim 1 such that the rejection of Claim 1 based on TAKAI and/or TAKAI and KIMURA under 35 U.S.C. 102/103 is maintained and is further clarified/described above.  

As Applicants now have amended Claim 1 to specifically recite “a first seal” (Claim 1, line 17) and “a second seal” (Claim 1, line 26) as a replacement for  “a first sealing means” and “a second sealing means” the former 35 U.S.C. 112, sixth paragraph invocations (Final Rejection on June 10, 2020, paragraph #6) on these elements has been obviated.   


Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Saturday February 13, 2021

/Mary Davis/Primary Examiner, Art Unit 3746